DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5  recites the limitation "a low illumination” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether it is the same low illumination of claim 1 (as claim 4 depends off claim 1) or a separate low illumination. 

Claim Interpretation
Regarding claim 1, the limitation on line 8, “if a machine-readable indicia associated with an item is within the target area; and processing the machine-readable indicia to determine a code represented thereby.” Is a conditional statement and not positively recited. Please change “if to “when”.
Regarding claim 10, the limitation on line 8, “ambient light amplitude modulation, if present, caused by oscillating artificial light sources.” is a conditional statement and not positively recited. Please change “if to “when”.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In regards to claim 25 and its dependencies, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17-20, 22, and 24-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fukuba et al. 2015/0076232 (Applicant provided prior art).

Regarding claim 1, Fukuba discloses a method for illuminating and reading a machine-readable code with a code reader (image reader 10), comprising: illuminating a target area by (i) emitting a high illumination responsive to a high current pulse during a first time period and (ii) emitting a low illumination responsive to a low current signal during a second time period [FIG 3A-5A] [33-45]; capturing an image of the target area during emission of the high illumination and at least a portion of the low illumination [10] [31] [33-45]; processing the image [33-45] 
Regarding claim 2, Fukuba discloses all of the limitations of claim 1. Fukuba further discloses sensing a reflected signal from the target area to determine at least one of a relative location, a relative size, and a relative reflectivity of the item [31].
Regarding claim 3, Fukuba discloses all of the limitations of claim 1. Fukuba further discloses capturing the image of the target area includes exposing an image sensor to capture the image during the high illumination and at least a portion of the low illumination [3A].
Regarding claim 4, Fukuba discloses all of the limitations of claim 1. Fukuba further discloses generating at least one of a frame synch signal and a frame start/end transaction signal that defines frame rate for capturing the image of the target area by an image sensor [3A].
Regarding claim 5, Fukuba discloses all of the limitations of claim 4. Fukuba further discloses emitting a low illumination includes emitting the low illumination during a portion of the frame rate [3A] [33-45].
Regarding claim 6, Fukuba discloses all of the limitations of claim 1. Fukuba further discloses generating a return signal in response to sensing a reflected light [33-45][ FIG 3A].
Regarding claim 7, Fukuba discloses all of the limitations of claim 6. Fukuba further discloses adjusting a shutter based on the return signal [44].
Regarding claim 8, Fukuba discloses all of the limitations of claim 7. Fukuba further discloses continuously processing return signals during a reading process [abstract] [33-45].
Regarding claim 9, Fukuba discloses all of the limitations of claim 8. Fukuba further discloses determining whether the return signal is representative of reflected high illumination or low illumination [31]. 
Regarding claim 10, Fukuba discloses all of the limitations of claim 8. Fukuba further discloses determining at least one of.
Regarding claim 17, Fukuba discloses all of the limitations of claim 1. Fukuba further discloses illuminating the target area includes: charging an energy storage component (transformer) [35-36]; discharging the energy storage component to generate [[a] the high current pulse to cause at least one light source to produce a light strobe; and limiting current to a low level current threshold to generate the low current signal for the at least one light source during low level emission periods defined by times outside the high current pulse [33-45][ FIG 3A].
Regarding claim 18, Fukuba discloses all of the limitations of claim 17. Fukuba further discloses limiting current during low level emission periods occurs over a duration longer than that of discharging the energy storage component to generate the high current pulse [31-37].  
Regarding claim 19, Fukuba discloses all of the limitations of claim 17. Fukuba further discloses discharging the energy storage component to produce a light strobe includes discharging the energy storage component at a substantially constant rate and for substantially the same duration [35-37].
Regarding claim 20, Fukuba discloses all of the limitations of claim 17. Fukuba further discloses limiting the high current pulse to a high level threshold for a time duration to cause the at least one light source to produce a light strobe; and wherein limiting current with the high level current threshold to generate the high current pulse and limiting current with the low level current threshold during low level emission periods alternates seamlessly to continuously illuminate a target area by the light source [35-37].
Regarding claim 22, Fukuba discloses all of the limitations of claim 7. Fukuba further discloses generating the return signal includes a light sensing device sensing the reflected light and transmitting the return signal to the image sensor for adjusting the shutter [35-44].
Regarding claim 24, Fukuba discloses all of the limitations of claim 7. Fukuba further discloses the second part of the frame time is a remaining part of the frame time before a new frame is captured [3A].
Regarding claim 25, Fukuba discloses a code reader (reader 10) configured for illuminating and reading a machine-readable code, comprising: means for illuminating a target area by (i) emitting a high illumination responsive to a high current pulse during a first time period and (ii) emitting a low illumination responsive to a low current signal during a second time period; means for capturing an image of the target area during emission of the high illumination and at least a portion of the low illumination; means for processing the image to determine if a machine-readable indicia associated with an item is within the target area; and means for processing the machine-readable indicia to determine a code represented thereby [FIG 3a-5a] [33-45].
Regarding claim 26, Fukuba discloses all of the limitations of claim 7. Fukuba further discloses a hand held scanner [FIG 10a].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Fukuba et al. 2015/0076232 (Applicant provided prior art) in view of Meier et al. 8,646,692 (Applicant provided prior art).

Regarding claim 21, Fukuba discloses all of the limitations of claim 17. However, Fukuba fails to disclose n energy storage component includes charging at least one of a capacitor or a supercapacitor. Meier discloses a capacitor as a storage component [col. 14, l. 1-29]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuba in view of Meier as it is notoriously old and well known in the art to use capacitors as energy storage components. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuba et al. 2015/0076232 in view of Tsikos et al 2008/0128506.

Regarding claim 23, Fukuba discloses all of the limitations of claim 1. However, Fukuba fails to explicitly disclose the high illumination is a light strobe that dominates a scene in the near-field of a field-of-view for a first part of a frame time. Tsikos discloses near-field and far-field illumination [183] [295] [305-307]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fukuba in view of Tsikos as it would have been beneficial for a more stable illumination to utilize both near and far-field views. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887